July   28, 1967


Senator Jack Hlghtower, Chalrman                Opinion No. M- 112
Contingent Expense Committee
The Senate of the State of Texas                Re:    Interim expenses of mem-
Austin, Texas                                          hers of the Senate, 60th
                                                      ‘Legislature.
Dear Senator   Hightower:
          Your request       for   an opinion    reads as follows:
             “S. R. 773 adopted by the Senate at the
     close of the 60th Legislature      authorizes     the
     Senate Contingent Expense Committee to pay for
      ‘salaries,   stamps, telephone service,     office
     rent, office     equipment and supplies,   actual
     expenses of members for travel Incurred while
     transacting    Senate business,   and other reason-
     able and necessary expense for the use of the
     members of the Senate during any period the
     Legislature    is not In session.’
            “As Chairman of the Contingent Expense
     Committee of the Senate I have received
     several vouchers for approval under the pro-
     visions of this resolution.    Attached hereto
     are then following:   a voucher from Senator
      Chdrles Wilson asking for personal car mile-
     age and a meal; a voucher from Senator Joe
     Christie   seeking approval and payment of
     rental costs for certain office    equipment;
     and a voucher from Senator Christie asking
     for approval and payment of office    rental
     and parking space rental.
           “Before lndicatfng  the approval or dls-
     approval of the Contingent Expense Committee
     of these vouchers I respectfully   request your
     opinion as to the constitutional    validity of
                                   -516-
                   ..~~ _~.

                Senator Jack Alghtower,            page 2 (M-112)         .


                        5,~ R. 773 and whether or not such vouchers
                       my be propeflly approved for payment by the
                        Cmptroller.
                                  The, vou’cher,a reierred      to In your request ,me, the ,follow-
                lng:
                          1. ‘Traveling e%lienaea wherein the purpose                  of the Itravel
                Is stated as followa:
                               “Dlboll to Saratoga, !Faiua, and raturn~ to
                        confer with cltl2ena of Hardin County oonoqmlng
                        leglalatlon   enacted by the 60th Legislature,
                        Joined with Justice Douglas and Senator Ralph
                       ‘Yarbrough’ ln appearing before the Big Thicket
                        A8aoclatlon to dlacuaa needed legla%ation and--
                        formulate plans for a joint Federal-State pro-
                        p;     p the oreatlon of the Big Thioket Watlonal
                             .
                                  2.   Rental oi’ IBM Model 211 Dictator
                                       Rental of .IBM Model 213 Trmaoriber
                                  3. Qfiioe    rental   and ren$al o? parklng rpace.’
                                                                                                   _...
                           Your reqwat for an opinion la answered by the authorl-
                tier contained in Attorney Oeneral’a Opinions M-101 (1967) and
                M-104 (1967) which conaern interim expenses of members of the
                House of Re reaentatlvea.   In Terre11 vfb. Kin&, ,118 Te%. 237, 14
S.W.2d 786 P1929), It was held that a Reaolutlon was an appropriate
                8nd oonat~tutlonal method to direct the expenditure (rf a portion of
                @pproprlation for the expenaaa of members of the Leglalature between
                aeaalona.   In that ceae, the Court upheld a portion of the Reaolu-
                tion whereby members of 8n 1nterl.m committee would receive   certain
     I
     ..,        e%penaea Incurred In the conduct of the commlttee’a duties.     The
                Court stated:
                             “It la manlfeet thit certain expenditures
                       must be made by the state, in the wag of leglala-
                       tlve expenses, or the grant of legislative       power
                       could never be effectually      exercised.   No one
                       would question leglalative      dlaburaementa for com-
                       Sortable assembly halls and committee rooms, or
                       Sor clerks, stationery,    etc.    Within the same cate-
                       gory of legltlmate expenses of the Legislature       or
                       of either house comes reimbursement to members for
                       actual expenses reasonably Incurred in order to
                       perform dutled devolving on duly authorized com-
                       mittees of the Legislature,      or of either house,
                                                         -x7-



._     .*   .                 .
              .




    Senstor   Jack Hightower,   page 3 (M-112)


         when such committee members are called to other
         points than the capital,    or when oalled to the
         capital   othe$wlse than during the aeaslons of the
         Legislature.      14 S.W.2d 792.
               In view of the decision  In Terre11 vs. Ring, supra, and
    the fact that Section 24 of Article   In    P th C    titutlon  ~of
    Texas was amended so as to provide In addOltloE t?ier     diem and
    traveling  expenses an annual salary for members of the Le islature,
    It was held in Attorney General’s Opinions M-101 and M-10&:
                “It Is noted that the foregoing     constitutional
         amendment now provides In addition to per diem and
         traveling   exp~enses an annual salary for members of
         the Legislature,   thus recognizing    that official     duties
         of members of the Legislature     are performed through-
         out the year and are not llmlted to dut,iea performed
         while the Legislature    Is In sesslon.     Therefore,    In
         determining what expensea are allowed to be paid out
         of the. Contingent Expenses Appropriation       for members
         of,the House of Representatives,     It is necessary to
         examine the provisions    of House Simple ResolutIonNo.
         448 o$ the Regular Session of the 60th Legislature.
         . . ,

’              In Attorney General’s    Opinion M-101, It was held that
    House Simple Resolution No. 448 authorizes      the payment of funds
    forrental   of electric  typewriters   and transcribing  equipment.
    It was held in Attorney General’s Opinion M-104 that House Simple
    Resolution No. 448 authorizes    the payment of telephone tolls and
    telephone service Incurred by the members of the House of Repres-
    entatives  in connection with their official     duties.
               In view of t,he foregoing,    It is necessary to examine the
    provisions  oP Senate Resolution 773 to determine what expenses
    are allowed to be paid members of the Senate.        The provisions of
    Senate Resolution  7737applicable     to your request read as follows:
                “Resolved, !&at in furtherance      of the Legis-
         lative duties and responslbilltles       of the Senate
         the Contingent Expense Committee Is hereby authorized
         and directed      to pay for salaries , stamps, telephone
         service,    office   rent, office  equipment and supplies,
         actual expenses of members for travel incurred whiie
         transacting      Senate business,  and other reasonable and
         necessary expenses for the use of the members of the
         Senate during any period the Legislature         is not In
         seaslon.     Expendltures for these services hereby
                                     -518-
                              i




Senator     Jack Hightower,       page 4(M-112)


         authorized  aa an expense of the Senate shall not
         be rentrlcted   to Austin, but may be Incurred and
         relmbureed, with Contingent funds of the Senate to
         the Individual   Senatorial Dlstrlcte.   Such expenses
         shall be paid from S. B. No. 15, S. B. No. 628 and
         H. B. No. 1, all enacted. by the Regular Session    of
         the S%xtleth~Legislature,   and Ii. B. No. 12 enacted
         by the Fifty-ninth   Regular Session,  or any other
         funds appropriated   for the use of the Senate on
         vouchers approved by the Chairman of the Contingent
         Expense Committee and the Lieutenant Governor In
         accordance with regulations   governing such expendl-
         turas; and be It further
               *Resolved, That payment for zexpentles for supplies
         and equipment, telephone,     salaries,   stamps, office
         rent or any,,other reasonable and necessary expenses
         including actual expenses of members for travel ln-
         curred while transacting    Senate business for any mem-
         ber of the Senat,e during any calendar ronth should
         not be lnexcess    of $1,000.     In no instance,  however,
         shall the Interim expense exceed the monthly amount
         times the number of months or parts thereof comprising
         the Interim.    The Sergeant -at -Arms and tha Secretary
         of the Senate are Instructed not to prepare for pay-
         ment any exoenses in excess of such amount.” (Em-
         phasis added)
           In view of the         foregoing   provisions,   you are advlsed that
Senate  Resolution 773~ 1s        constitutional    and valid and the vouchers
attached to your request          may be properly approved for payment by
t,he Comptroller upon the         approval of the Contingent Expense Com-
mittee.
                          SU MMARY
               Senate Resolution 773 is an appropriate     and
         constitutional  method of directing    expenditure of
         a portion of an appropriation    for financing expenses
         incurred by members of the Senate in the conduct of
         their oiflalal  business while the Leglmlature le not
         In session.
                                      v,y$   truly   yours,



                                             ney General of Texas
Senator   Jack Klghtower,   page 5 (M-112)


Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Pat Balley
John Duran
Mario Obledo
Ben Harrison
A. J. CARUBBI, JR.
Staff Legal Assistant




                                 -520-